EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 24, 2011, with respect to the consolidated balance sheets of ACCO Brands Corporation and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and comprehensive income (loss), and cash flows for the two-year period ended December31, 2010, the related financial statement schedules, and the effectiveness of internal control over financial reporting, which report is included in the December31, 2010 annual report on Form10-K of ACCO Brands Corporation. /s/ KPMG LLP Chicago, Illinois August10, 2011
